In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-12-00069-CV
                                ________________________

                             BRIAN HAMILTON, APPELLANT

                                                V.

                    EL PASO NATURAL GAS COMPANY, APPELLEE

                           On Appeal from the 108th District Court
                                    Potter County, Texas
           Trial Court No. 099,835-00-E, Honorable Douglas Woodburn, Presiding


                                         June 18, 2013

                              MEMORANDUM OPINION
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Before us is an appeal from a final summary judgment confirming an arbitration

award. Brian Hamilton had initiated suit to confirm “in part” and “vacate” or “[m]odify” in

part the award. The latter happened to grant him damages (but no attorney’s fees,

prejudgment interest, and court costs) against El Paso Natural Gas (EPNG). It was the

absence of any award for fees, costs, and prejudgment interest that Hamilton sought to

attack via the suit in question. 1 Upon tendering its answer, EPNG filed its “Motion for

       1
       Whether Hamilton may attack an award that he also seeks to enforce is not a matter before us.
No Evidence Summary Judgment,” which motion the trial court granted.                 Hamilton

appealed and urged six issues. We reverse.

       According to the record before us, EPNG sought summary judgment because

“Plaintiff ha[d] no evidence that any statutory ground exist[ed] under Tex. Civ. Proc. [sic]

& Rem. Code § 171.088 or § 171.091 [i.e. the Texas Arbitration Act] to vacate, modify

or correct the award.” No other ground for relief was mentioned in the written motion.

This is of import because Hamilton also contended, via his petition, that both “common

law” and “Section 10(a) of the FAA [Federal Arbitration Act] . . . and Section 11 of the

FAA” required modification of the arbitration award. So, EPNG’s motion attacked only

one basis upon which Hamilton sought relief. Nonetheless, in granting the motion, the

trial judge ordered that he “take nothing on its claim in this action . . . ,” that “all relief

requested but not granted is denied” and that “[t]his judgment is final and that execution

may issue to enforce the arbitration award.” In other words, the court purported to

adjudicate or reject Hamilton’s common law and Federal Arbitration Act averments even

though they were not encompassed by EPNG’s request for a no-evidence summary

judgment, and therein lies the problem.

       A motion for summary judgment stands or falls upon the grounds asserted

therein. Hendrix v. Port Terminal R.R. Ass’n, 196 S.W.3d 188, 201-02 (Tex. App.–

Houston [1st Dist.] 2006, no pet.). Consequently, a trial court may not grant summary

judgment for a reason that the movant does not present to the trial court in writing.

Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 625 (Tex. 1996). Nor may it grant

more relief than that to which the movant is entitled, Lehmann v. Har-Con Corp., 39
S.W.3d 191, 204 (Tex. 2001), or adjudicate claims that the movant did not attack via his



                                              2
motion. Jacobs v. Satterwhite, 65 S.W.3d 653, 655 (Tex. 2001). If it does so, it errs.

Id.; Lehmann v. Har-Con Corp., 39 S.W.3d at 204.

       Here, EPNG attacked, via its motion, only those aspects of Hamilton’s complaint

founded upon sections 171.088 and 171.091 of the Texas Civil Practice and Remedies

Code, i.e. the Texas Arbitration Act.        Yet, in denying Hamilton all recovery, the trial

court effectively utilized the summary judgment procedure to also reject allegations

founded upon the Federal Arbitration Act and common law. 2                  And, in doing so, it

reversibly erred. Thus, we reverse the final judgment and remand the cause.



                                              Brian Quinn
                                              Chief Justice




       2
          And, to the extent that one could read EPNG’s brief replying to Hamilton’s response to the
motion for summary judgment as broaching the federal act and common law, that is of no consequence;
this is so because a movant cannot assert additional or new grounds for summary judgment in a reply
brief. Sanchez v. Mulvaney, 274 S.W.3d 708, 711 (Tex. App.–San Antonio 2008, no pet.).
                                                  3